UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4237


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT GLENN FORD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Jerome B. Friedman, Senior
District Judge. (2:10-cr-00083-JBF-FBS-1)


Submitted:   March 27, 2012                 Decided:   April 3, 2012


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Mallory Kent, THE LAW OFFICE OF WILLIAM MALLORY KENT,
Jacksonville, Florida, for Appellant.   Neil H. MacBride, United
States Attorney, Alan M. Salsbury, Melissa E. O’Boyle, Assistant
United States Attorneys, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert        Glenn         Ford        appeals        his    convictions            for

conspiracy to commit extortion under color of official right and

extortion    under       color     of    official          right,    in   violation         of    18

U.S.C. § 1951 (2006), and making false statements, in violation

of 18 U.S.C. § 1001(a)(2) (2006).                      Ford argues that the district

court committed reversible error in permitting the Government to

introduce    evidence       of     prior        acts    pursuant         to    Fed.    R.    Evid.

404(b).    We affirm.

            We review a district court’s evidentiary rulings for

abuse of discretion and will reverse only if the court “acted

arbitrarily       or     irrationally          in    admitting       evidence.”             United

States v. Basham, 561 F.3d 302, 326 (4th Cir. 2009) (internal

quotation    marks        omitted).            Under       this    court’s      long-standing

precedent, evidence is admissible under Rule 404(b) when it is

relevant     to     an     issue        other       than     the     defendant’s           general

character, necessary, and reliable, and when the probative value

of   the   evidence        is    not     substantially             outweighed         by    unfair

prejudice.        United States v. Queen, 132 F.3d 991, 997 (4th Cir.

1997).

            “A     not-guilty       plea        puts    one’s       intent      at    issue      and

thereby makes relevant evidence of similar prior crimes when

that     evidence      proves      criminal          intent.”            United       States     v.

Sanchez, 118 F.3d 192, 196 (4th Cir. 1997).                                   On appeal, Ford

                                                2
does not fairly challenge the reliability or prejudicial effect

of the disputed evidence.             Rather, he argues that the district

court relied on a legal fiction in concluding that his intent

was at issue in his trial.                However, as the district court

correctly predicted, the defense’s cross-examination, as well as

Ford’s own testimony, placed his intent at issue by providing an

innocent explanation for his assistance and interaction with the

criminal defendants whom he is accused of extorting.                    Thus, we

conclude that the challenged testimony was both relevant and

necessary       to      establish      Ford’s        knowing    and    voluntary

participation in the charged conspiracy. *              See Queen, 132 F.3d at

996-97; Sanchez, 118 F.3d at 196; see also United States v.

Yearwood,   518      F.3d   220,    225-26    (4th   Cir.   2008)   (elements   of

conspiracy).

            Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral      argument   because    the   facts   and   legal




      *
       To the extent Ford asks this court to replace our prior
precedent with a categorical rule prohibiting the use of Rule
404(b) evidence to prove general intent, we decline his
invitation.   See United States v. Bullard, 645 F.3d 237, 246
(4th Cir.) (“[A] panel of this court cannot overrule, explicitly
or implicitly, the precedent set by a prior panel of this
court.” (internal quotation marks omitted)), cert. denied, 132
S. Ct. 356 (2011).



                                         3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                4